FRANK, Circuit Judge
(concurring in the result).
1. I reluctantly concur in the result. I do so solely because I feel constrained by decisions in very recent cases in this circuit.1 Had I been sitting in those cases, I would have dissented.
For those decisions overruled the carefully thought-out decision in Flegen-heimer v. General Mills, 2 Cir., 191 F.2d *206237, where the opinion was by our wisest and most experienced living judge, Learned Hand. I still think correct the views there expressed. I shall not bother to repeat them, or what I said at some length in a concurring opinion in Pabellon v. Grace Line, 2 Cir., 191 F.2d 169, at page 176ff.
I fail to comprehend how Phelan v. Middle States Oil Corporation, 2 Cir., 203 F.2d 836 — per Judge Swan, in which Judge Hand and I concurred — even slightly intimates any modification of Flegenheimer, for in Phelan, although the parties had not raised the issue of appealability, we held that certain issues had not been finally determined and hence were not appealable, despite the fact that the district judge had certified them pursuant to Rule 54(b); there we said that we would either (a) adjourn the appeal until the district court entered final orders as to such matters or (b) entertain the appeal if the parties chose to file a stipulation eliminating those issues from the litigation.2 Nor do I understand why Judge Clark regards Telechron, Inc., v. Parissi, 2 Cir., 197 F.2d 757, as pertinent : there we held, per Judge Swan, the order appealable under 28 U.S.C. § 1292, on the ground that the order refused to grant an injunction.
Of course, for reasons stated in Republic of China v. American Express Co., 2 Cir., 190 F.2d 334, 338-339, everyone agrees that Rule 54(b) does validly have this negative result: Even if an order dismissing one of several distinct claims would have been appealable before the Rule, it is no longer so, unless the trial judge issues a certificate pursuant to the Rule. See 6 Moore, Federal Practice (2d ed.) 216-218.
I regard Judge Hastie’s opinion in Bendix Aviation Corp. v. Glass, 3 Cir., 195 F.2d 267, at page 277 ff. as a further argument in support of Judge Hand’s views. I think Judge Clark has not successfully distinguished Judge Hastie’s argument. Nor do I think that Judge Hastie’s concurrence in Filt-OPure Products Corp. v. Chemex Corp., 2 Cir., 222 F.2d 424, has any significance here, since the order there in question was appealable under Collins v. Metro-Goldwyn Pictures Corp., 2 Cir., 106 F.2d 83, and Reeves v. Beardall, 316 U.S. 283, 62 S.Ct. 1085, 86 L.Ed. 1478. Judge Hastie’s opinion in Shipley Corp. v. Leonard Marcus Co., 3 Cir., 214 F.2d 493, is, I think, in accord with Republic of China v. American Express Co., 2 Cir., 190 F. 2d 334 and thus not in conflict with Judge Hand’s opinion in Flegenheimer v. General Mills, 2 Cir., 191 F.2d 237.
For reasons stated by Judge Hastie in Bendix Aviation Corp. v. Glass, 3 Cir., 195 F.2d 267, 277 ff., I believe Judge Clark is seeing ghosts when he asserts that, should the Supreme Court agree with Judge Hand when it comes to decide Sears Roebuck & Co. v. Mackey, 348 U.S. 970, 75 S.Ct. 535,3 many of the Rules would perish. Previous similar expressions of apprehension by Judge Clark4 about the death of most of the Rules, as a result of decisions which he deemed unfortunate, have proved unfounded.
As shown by Professor Moore, Rule 54 (b), even if valid when broadly interpreted as he and Judge Clark interpret it, meets but in small measure the far more extensive and serious problem resulting from the non-appealability of most interlocutory orders, a problem to which Mr. Justice Black directed attention in Dickinson v. Petroleum Corporation, 338 U.S. 507, 516, 70 S.Ct. 322, 94 L.Ed. 299. At most, the Rule can be no more than a tiny , island in a large sea of troubles for liti*207gants. See 6 Moore, Federal Practice (2d ed.) 286-292. Nor can any Rule solve that problem, since the statute, 28 U.S.C. § 2072, authorizing the Supreme Court to promulgate procedural rules, gives that Court no authority to affect the jurisdiction of any of the federal courts. See, e. g., Sibbach v. Wilson & Co., 312 U.S. 1, 655, 61 S.Ct. 422, 85 L.Ed. 479; United States v. Sherwood, 312 U.S. 584, 589-590, 61 S.Ct. 767, 85 L.Ed. 1058; Hudson v. Parker, 156 U.S. 277, 284, 15 S.Ct. 450, 39 L.Ed. 424.
To meet that grave problem, we need, at the very least, a statute of the kind recommended in September, 1953, by the Judicial Conference.5 It would provide:
“Section 1292 of Title 28 of the United States Code is hereby amended by insertion of the letter (a) at the beginning of the section and adding at the end thereof an additional sub-paragraph lettered (b) to read as follows:
“(b) When a district judge, in making in a civil action an order not otherwise appealable under this section, shall be of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, he shall so state in writing in such order. The Court of Appeals may thereupon, in its discretion, permit an appeal to be taken from such order, if application is made to it within ten days after the entry of the order; provided, however, that application for an appeal hereunder shall not stay proceedings in the district court unless the district judge or the Court of Appeals or a judge thereof shall so order.” (Emphasis added.) See discussion in 6 Moore, Federal Practice (2d ed.) 290-292, and in the concurring opinion in Pabellon v. Grace Line, 2 Cir., 191 F.2d 169, at page 179 ff.6
E. I. Dupont de Nemours Co. v. Hall, 4 Cir., 220 F.2d 514, illuminates the inefficacy of Rule 54(b) or any other conceivable Rule, absent such a statute. There defendant appealed from an interlocutory order denying defendant’s motion to dismiss the action on the ground that plaintiff’s sole remedy was under the State’s Workmen’s Compensation Act. The Fourth Circuit said: “It was admitted that a reversal of the holding of the trial judge on this question would result in the termination of the litigation between the parties; and the case is one which illustrates the wisdom of the recent proposal approved by the Judicial Conference of the United States that the statute relating to interlocutory appeals be amended. The amendment of the statute, however, is a matter for Congress, not for the courts; and under the law as it now stands we have no option but to dismiss the appeal, since we are given jurisdiction of appeals from final judgments only, except in the special cases enumerated in 28 U.S.C. § 1292.” Another striking instance of this kind is Austrian v. Williams, 2 Cir., 198 F.2d 697. There the defendant had pleaded the state statute of limitations. The trial judge, after holding that statute inapplicable, proceeded to hold a lengthy trial after which, in a careful opinion, he entered final judgment for the plaintiff, D.C., 103 F.Supp. 64. We reversed on the sole ground that the state statute did apply and barred recovery. The time and large expenses of the parties, and the time and energy of the trial judge, went *208for naught. Had the interlocutory order as to the statute of limitations been ap-pealable (on a certificate by the trial judge and at the discretion of the appellate court), this useless waste could have been avoided.
Since, then, Rule 54(b), even if it were valid when most generously construed, would achieve little, and since the solution of the larger, more inclusive, problem requires new legislation, it follows that, if the views, opposed to Judge Hand’s, concerning that Rule, should be rejected by the Supreme Court, no great harm would result. Indeed, it might well be that such a rejection would serve as a stimulus to Congressional enactment of the statute which the Judicial Conference recommends.

. United Artists Corporation v. Masterpiece Productions, 2 Cir., 221 F.2d 213; Rao v. Port of New York Authority, 2 Cir., 222 F.2d 362.


. For subsequent developments, by which those issues were eliminated, see 2 Cir., 210 F.2d 360; 2 Cir., 220 F.2d 593, 594.


. There the Court granted certiorari to review Mackey v. Sears Roebuck & Co., 7 Cir., 218 F.2d 295.


. See, e. g., Clark, The Tompkins Case and The Federal Rules, 24 J. of Am.Jud. Society (1941) 158, 161; Clark, Procedural Aspects of the New State Independence, 8 Geo.Wash.L.Rev. (1940) 1230, 1231-1232; Clark, Book Review, 36 Cornell L.Q. (1950) 181, 183-184; Clark, State Law in the Federal Courts, in the volume Jurisprudence in Action (1953) 59 at 107-109.


. See Report of the Proceeding of the Regular Annual Meeting of the Judicial Conference of the United States, September 24-25, 1953, Washington, D.C. at p. 27.


. For reasons stated by Professor Moore, he, Judge Hand and I would prefer a less restricted new statute. In particular, we would prefer not to require any action by the district judge as a basis for the exercise of the discretion by the Court of Appeals, and we would prefer to have the statute confer such discretion on each Court of Appeals in all cases of interlocutory orders (e. g., interlocutory orders granting or denying injunctions and interlocutory orders in bankruptcy). Nevertheless, we think the proposed statute would be an important step forward.